Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00284-CV

                           TERRACON CONSULTANTS, INC.,
                                    Appellant

                                              v.

                      ROMA INDEPENDENT SCHOOL DISTRICT,
                                   Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-14-289
                         Honorable Jose Luis Garza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED December 28, 2016.


                                               _________________________________
                                               Rebeca C. Martinez, Justice